Citation Nr: 1610524	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper extremity peripheral neruopathy, to include right limb dystonia, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

5.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder (claimed as a nervous disorder), to include as due to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure.

8.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure.

9.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

10.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to herbicide exposure.

11.  Entitlement to an effective date prior to January 6, 2015 for a grant of service connection for posttraumatic stress disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claim was later transferred to the St. Petersburg, Florida RO.  

The Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities encompasses his earlier claim related to right limb dystonia (originally claimed as bilateral elbow neuropathy).  Thus, the Board has recharacterized the issue as reflected on the title page to include right limb dystonia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain any outstanding private treatment records, to translate medical evidence from Spanish to English, to obtain outstanding VA treatment records, to obtain VA medical opinions to address the Veteran's claims, and for the AOJ to review additional evidence and issue a supplemental statement of the case.

In a January 2016 statement, the representative noted that the RO had not considered and addressed the VA audiological report dated in October 2015 or the VA treatment notes associated with the electronic claims file in December 2015.  In addition, the representative noted that the RO had requested VA treatment records from the San Juan VA Medical Center, but the records have not been associated with the claims file.  

Finally, in an August 2015 rating decision VA granted entitlement to service connection for PTSD, and assigned a 50 percent evaluation, effective from January 6, 2015.  In a January 2016 statement, the representative filed a notice of disagreement with respect to the assigned effective date.  As such, this matter must be remanded to permit the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Translate all Spanish language documents into English, to specifically include a Social Security Administration psychiatric evaluation associated with the claims file in June 2009, December 2010 private psychiatric notes, private medical records associated with the claims file in September 2011, and a 2006 medical history associated with private treatment records associated with the claims file in June 2013.  Both the original Spanish document and the English translation should be associated with the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders.  Specific requests for identifying information should be made for any private neurology treatment (see June 2009, November 2009 VA treatment notes), private urology treatment (see November 2008, February 2009 VA treatment notes), and psychology treatment (see November 2009 VA treatment note).  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Obtain any outstanding and relevant VA treatment records.  Specific requests should be made for VA treatment notes dated from 1971 to 1974 from the San Juan VA Medical Center.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  Efforts to obtain these records should continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records should be verified and this should be documented for the record.  Provide notice to the Veteran and his representative if the records cannot be located.

4.  After completing the foregoing development, afford the Veteran VA examinations to determine the nature and etiology of any diagnosed hypertension, erectile dysfunction, prostate disorder, gastrointestinal disorder, to include gastroesophageal reflux disease; and neurological disorder to include peripheral neuropathy, carpal tunnel syndrome, and right limb dystonia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the any service treatment records, post-service medical records, and lay statements.

Any examining physician is advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to diagnose disabilities, he is competent to state that he has had certain symptoms since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service in Vietnam. 

For each and every diagnosed hypertensive disorder, prostate disorder, gastrointestinal disorder, neurological disorder, and any erectile dysfunction the examiner must opine whether it is at least as likely as not that the disorder is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of diagnosed psychiatric disorder other than PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the any service treatment records, post-service medical records, and lay statements.

The examining psychiatrist/psychologist is advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The examiner is advised that while the Veteran is not competent to diagnose psychiatric disabilities, he is competent to state that he has had certain symptoms since active duty.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The examiner must opine whether it is at least as likely as not that the Veteran currently has a psychiatric disorder other than PTSD that is due to service, to include due to herbicide exposure, or is otherwise causally or etiologically related to his military service.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6.  Afford the Veteran a VA audiological examination to determine the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the any service treatment records, post-service medical records, and lay statements.  

The examiner must opine whether it is at least as likely as not that the Veteran currently has a bilateral hearing loss and/or tinnitus that is due to service to include inservice herbicide exposure.  A complete rationale must be provided for any opinion offered.

The examining audiologist is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The examiner is advised that while the Veteran is not competent to diagnose disabilities, he is competent to state that he has had certain symptoms since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

7.  After completing the above actions and any other development as necessary, review the case on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

8.  Issue a statement of the case addressing the issue of entitlement to an effective date prior to January 6, 2015 for a grant of service connection for posttraumatic stress disorder.  The appellant is advised that the Board will not accept appellate jurisdiction over this claim in the absence of a timely perfected appeal.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




